Citation Nr: 1018790	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  06-10 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased disability rating for 
chondromalacia patella of the left knee, currently evaluated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1993 to June 1997.   

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's 
chondromalacia patella of the left knee has been manifested 
by complaints of pain and limitation of motion, as well as 
mild instability. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for chondromalacia patella of the left knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5014, 5256-5262 (2009).

2.  The criteria for a separate 10 percent disability rating 
for instability of the left knee have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5257 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim.  As previously defined by 
the courts, those five elements include:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in December 2003 and 
June 2009 from the agency of original jurisdiction (AOJ) to 
the appellant.  The letters explained the evidence necessary 
to substantiate the Veteran's claims for increased disability 
evaluations and entitlement to service connection, as well as 
the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties 
for obtaining evidence. 

In addition, a March 2006 letter from VA, explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims held, in part, that VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that was the basis of this 
appeal was decided after the issuance of an initial, 
appropriate VCAA notice.  However, the notice elements 
required by Dingess/Hartman were provided to the appellant 
after the initial adjudication and the appellant's claim was 
readjudicated thereafter.  As such, the appellant has not 
been prejudiced and there was no defect with respect to 
timing of the VCAA notice.

The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notice.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  

Duty to Assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of VA and 
private post-service treatment and examination.  
Additionally, the claims files contain the Veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also reviewed the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claim. 

The record shows that the Veteran has been examined by VA in 
connection with his claim.  The Board has reviewed the 
examination reports, and finds that they are adequate for the 
purpose of deciding the issue.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal Criteria

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  Any reasonable doubt regarding the degree of 
disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  The Board notes that staged ratings 
are appropriate for an increased-rating claim when the 
factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet App. 
505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45, and 4.59 
(2009).  See also DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).

Analysis

The Veteran receives a 10 percent disability rating for his 
chondromalacia patella of the left knee, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5014.  Diagnostic 
Code 5014 provides that osteomalacia is evaluated as 
degenerative arthritis pursuant to Diagnostic Code 5003.  
Diagnostic Code 5003 states that degenerative arthritis, 
substantiated by x-ray findings, is to be evaluated on the 
basis of limitation of motion under the appropriate 
Diagnostic Codes for the specific joint or joints involved.  
However, when the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
Diagnostic Codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added, under 
Diagnostic Code 5003.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5003.  

Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent rating is assigned if 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.  A 20 percent 
rating is warranted when x-ray evidence shows involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  Ibid.  

The Veteran experiences some limitation of motion of the 
knees, and as a result, the rating criteria under Diagnostic 
Code 5003, for degenerative joint disease without limitation 
of motion are not for application.  

The Veteran's chondromalacia patella of the left knee is 
rated by analogy to 38 U.S.C.A. § 4.71a, Diagnostic Codes 
5260 and 5261.  According to Diagnostic Code 5260, a 
noncompensable rating is assigned when leg flexion is limited 
to 60 degrees and a 10 percent rating is assigned when leg 
flexion is limited to 45 degrees.  A 20 percent rating 
requires leg flexion limited to 30 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Under Diagnostic Code 5261, a 
noncompensable evaluation is warranted when leg extension is 
limited to 5 degrees and a 10 percent evaluation is warranted 
when leg extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted when leg extension is limited to 15 
degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.

Considering the rating criteria applicable to the Veteran's 
chondromalacia patella of the left knee, the objective 
clinical evidence of record, throughout the rating period on 
appeal, does not show that the Veteran has flexion limited to 
30 degrees or extension limited to 15 degrees.  His range of 
motion far exceeds these respective limits.  Indeed, the 
medical evidence of record clearly indicates that he has 
essentially continuously had full extension to 0 degrees, and 
that his flexion, at worst, and fully acknowledging his pain, 
is still to at least 120 degrees, including at his most 
recent, August 2009 VA examination.  VA considers "full" 
range of motion for the knee to be from 0 to 140 degrees 
(full extension to full flexion).  See 38 C.F.R. § 4.71, 
Plate II.  There is no objective clinical indication, 
however, that he has additional functional impairment, above 
and beyond the 10-percent level, which would support an even 
higher rating.  In this regard, the Board points out that the 
Veteran's August 2009 VA examination was negative for 
objective evidence of incoordination, subluxation, weakness, 
abnormal movement, swelling, or deformity, although he 
reports experiencing pain in both knees and instability of 
the left knee upon weight-bearing repetitive motion.  
Likewise, there was no objective evidence of redness, heat, 
or crepitus.  Moreover, he had full motor strength.  
Similarly, the Veteran complains of pain and tenderness in 
his knees, but he does not have overall moderate impairment 
of his tibia and fibula, significant limitation of motion in 
his knees, dislocated semilunar cartilage, or ankylosis.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.

However, the Board notes that the Veteran testified at his 
April 2010 that he experiences mild instability of the left 
knee, and that treatment records from March through June 2009 
indicate complaints of popping of the left knee.  In 
VAOGCPREC 23-97 (July 1, 1997; revised July 24, 1997), VA's 
General Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, respectively.  As such, the 
Board finds that the Veteran is entitled to a separate 10 
percent disability evaluation, but no higher, in accordance 
with Diagnostic Code 5257, which allows for a 10 percent 
disability rating for slight recurrent instability of the 
knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board has also considered whether he has additional 
functional loss - beyond that objectively shown - due to 
his pain, or because of weakness, premature or excess 
fatigability, incoordination, etc.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995), citing 38 C.F.R. §§ 4.40, 4.45, and 
4.59.  Nonetheless, there is no indication in the record that 
his functional ability is decreased beyond the limitation of 
motion already shown on examination, even when his symptoms 
are most problematic.  In particular, the August 2009 VA 
examiner noted that there was a mild increase in pain upon 
repetitive use, but found that there was no additional 
weakness, fatigability, incoordination, lack of endurance, or 
additional loss of motion.  As a result, his current 10 
percent rating, plus the additional 10 percent evaluation for 
his left knee due to instability, adequately compensate him 
for the extent of his pain, including insofar as its 
resulting effect on his range of motion.  

The Board has also considered whether the Veteran is entitled 
to an increased disability evaluation on an extra-schedular 
basis.  However, the Board concludes that the record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1).  In 
this regard, the Board finds that there has been no showing 
by the Veteran that his chondromalacia patella of the left 
knee, standing alone, resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization so as to render impractical the application 
of normal rating schedule standards.  Accordingly, the Board 
finds that this case does not warrant referral to the 
Director of Compensation and Pension Service for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  




ORDER

The claim for a disability rating higher than 10 percent for 
chondromalacia patella of the left knee is denied.

A separate 10 percent rating is granted for mild instability 
of the left knee, subject to the laws and regulations 
governing the payment of VA compensation.




____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


